Judgment of the Monroe County Court and judgment of Justice’s Court unanimously reversed on the law and facts, without costs of this appeal to either party, and complaint dismissed, without costs. Memorandum: There was no proof of facts from which it could be found that the accidental bodily injuries sustained by the insured occurred in any manner covered by the policy of insurance sued upon. (Appeal from judgment of Monroe County Court affirming a judgment of Justice’s Court of the Town of Penfield in favor of plaintiff, in an action to recover the death benefit under a limited liability accident policy.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.